Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Gaillande (US Patent 8,881,649).

	Regarding claim 1, De Gaillande teaches of a printing device that contains a pressing table (noted as feeder table) that advances sheets (col. 3 line 56-61, col. 4 lines 2-10; Element 200 of Figure 1) a pressing device for pressing a foil onto the sheet for hot foil stamping (Noted as platen-Abstract, col. 2 lines 21-33 Elements 310, 311, and 312 of Figures 1-10; See whole document as the term “platen” is used frequently) with a guiding drive system for the foil (col. 2 lines 22-42 Element 440 in Figure 1) in which gripper bars move across the path with which the sheet is advanced (col. 4 lines 49-56, Element 610 of Figures 1, 3-10). The device has a holder for receiving a supply of new foil (Noted as “a feed reel” col. 4 lines 27-31; Element 420 in Figure 1) and a recovery/discharge and delivery station for used foil (col. 3 lines 52-58, col. 3 lines 22-26, col. 4 lines 49-56, Element 400 in Figure 1). The operator would work on the side of the press that has the feed reel (420), take-up reel (430), blower system (320), and discharge system (400) and delivery station (500) as seen in Figure 1 for the purpose of monitoring feed foil, product foil, waste collection, and equipment effectiveness, and therefore the holder for the supply of foil is on the operator’s side.
	Regarding claim 4, De Gaillande teaches all the claim limitations of parent claim 1, but also teaches of a blower to separate foil from the sheet (Abstract lines 5-10, col. 2 lines 1-5, 27-29 Elements 320 and 322 of Figures 1-10; See whole document as the term “blower” is used frequently) wherein the blower can be moved to a work position at the exit of the press (col. 2 lines 34-40, also Figures 1, 2, and 4-10).
	Regarding claim 5, De Gaillande teaches all the claim limitations of parent claim 1, but further teaches that the pressing system uses a platen press (Abstract, col. 2 lines 21-33 Elements 310, 311, and 312 of Figures 1-10; See whole document as the term “platen” is used frequently).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 & 3 are rejected under 35 U.S.C. 103 as being unpatentable over De Gaillande (US Patent 8,881,649) as applied to claim 1 above, and further in view of Fornay (US Patent 9,027,473).

	Regarding claim 2, De Gaillande teaches of the invention as shown above for Claim 1, however does not teach that the discarding system uses brushes for removing used foil. However, Fornay teaches of a feed and discharge station (col. 2 lines 56-58, col. 3 lines 25-33, col. 4 lines 26-28, Element 400 in Figure 1) that uses removal brushes for the purpose of removing used foil from the press (col. 3 line 61-col. 4 line 3, Element 339 of Figure 2- note that while the text citation talks about foil feed, the document generally refers to the feed and discharge station as one unit and that in Figure 2 the brush is after the press and the end of the path of the stamping strip 320, the direction of stamping strip 320 dictated by 2 extra-bolded arrow points. The means of separating the product foil from waste involves the use of a removal brush). This method of separating product foil is an entirely conventional way (Fornay, col. 3 line 63).
	De Gaillande also teaches that use of blowers for the separation of the foil from the backing sheet is problematic as this requires the use of grippers which are configured to grasp each sheet substantially at the top face of the gripper bar. These “top grippers” cause movement of the sheet in the platen, which causes a natural tendency for deformation and rumpling, resulting in poorer print quality (De Galliande, col. 2 lines 6-17).
It would have been obvious to one of ordinary skill in the art before the filing before the effective filing date of this application to eliminate the usage of blowers in the foil-waste removal process of De Galliande due to the problems associated with blower removal including deformation and rumpling (De Galliande, col. 2 lines 6-17). One of ordinary skill in the art would then apply the waste discharge system of Fornay as a substitute system, for the purpose of avoiding the problems associated with a blower removal system and because Fornay’s system is entirely conventional and would be easy to apply (Fornay, col. 3 line 61-col. 4 line 3). Fornay’s system includes removal brushes (Fornay, col. 4 line 3) and it would have been obvious to one of ordinary skill in the art to use as it is a recognized conventional way (Fornay, col. 3 line 63).
	Regarding claim 3, De Gaillande does not teach the use of a waste foil container for the discarding system. However, Fornay teaches of a discarding system for a printing press that uses a waste foil container (noted as collection pan) for the purpose of collecting spent stamping strips (col. 3 lines 30-33. Element 420 of Figure 1). It would have been obvious to one of ordinary skill in the art before the filing date of this application to apply the use of Fornay’s collection pan in De Gaillande’s printing press for the purpose and advantage of convenient collection of spent stamping strips (col. 3 lines 30-33).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S WRIGHT whose telephone number is (571)272-8129. The examiner can normally be reached Monday- Friday 8:30am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER S WRIGHT/Examiner, Art Unit 4172                                                                                                                                                                                                        
/REBECCA M FRITCHMAN/Primary Examiner, Art Unit 1797